DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9, 12, 21, and 22 are pending in this application.
Response to Amendment
Claims 7-9 and 12 are amended. Claims 1-6, 10, 11, and 13-20 are cancelled. Claims 21 and 22 are added.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/27/2021, with respect to claims 7-9, 12, 21, and 22 have been fully considered and are persuasive.  The rejection of claims 7-9, 12, 21, and 22 has been withdrawn. 
Claims 7-9, 12, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7-9, 12, 21, and 22 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 7, especially generating a carbon plasma from a graphite target in a chamber and depositing a hydrogen-free amorphous carbon layer over the dielectric layer at a deposition temperature of less than or equal to about 80 oC; and removing the patterned mask to form hydrogen-free amorphous carbon protrusions, wherein the hydrogen-free amorphous carbon protrusions have a resistivity ranging from 10-4Ω*cm~109Ω*cm to avoid hydrogen dissociation and fall off of the hydrogen-free amorphous carbon protrusions. The closest prior art references of record are Boyd et al. U.S. Patent Application 2017/0140970 (hereinafter “Boyd”), Miller et al. U.S. Patent No. 6,423,193 (hereinafter “Miller”), Poiesz et al. U.S. Patent Application 2020/0292947 (hereinafter “Poiesz”), and Parkhe et al. U.S. Patent Application 2005/0183669 (hereinafter “Parkhe”). Regarding claim 1, Boyd teaches a method for manufacturing an electrostatic chuck (refer to abstract), comprising: forming a dielectric layer (i.e. puck 402)(fig.4) wrapping around an electrode of the electrostatic chuck (i.e. embedded electrodes 436)(fig.4); forming a patterned mask (refer to abstract) over the dielectric layer (refer to abstract); depositing a layer (refer to abstract) over the dielectric layer (refer to abstract); and removing the patterned mask (refer to abstract) to form protrusions (i.e. mesas 492)(fig.4). However Boyd does not teach generating a carbon plasma from a graphite target in a chamber and depositing a hydrogen-free amorphous carbon layer over the dielectric layer at a deposition temperature of less than or equal to about 80 oC, wherein the protrusions are hydrogen-free amorphous carbon protrusions, wherein the hydrogen-free amorphous carbon protrusions have a resistivity ranging from 10-4Ω*cm~109Ω*cm to avoid hydrogen dissociation and fall off of the hydrogen-free amorphous carbon protrusions, and wherein generating the carbon plasma from the graphite target and depositing the hydrogen-free amorphous carbon layer include: placing the graphite target in a first region of the chamber, applying an electrical arc to cause the graphite target in the first region of the chamber to generate the carbon plasma, applying a filter magnetic field in a second region of the chamber to filter out macroparticles and atomic groups from the carbon plasma, and applying a focus magnetic field in a third region of the chamber to move the filtered carbon plasma onto a surface of the dielectric layer of the electrostatic chuck. Miller teaches generating a carbon plasma (i.e. carbon plasma beam 48)(fig.3) from a graphite target (i.e. graphite target 42)(fig.3) in a chamber (i.e. evacuated chamber 52)(fig.3) and depositing a hydrogen-free amorphous carbon layer over the substrate material at a deposition temperature of less than or equal to about 80 oC (refer to col. 4 lines 24-38), and wherein generating the carbon plasma from the graphite target and depositing the hydrogen-free amorphous carbon layer include: placing the graphite target (refer to graphite target 42)(fig.3) in a first region of the chamber (implicit)(refer to fig.4), applying an electrical arc (refer to vacuum arc supply 40)(fig.3) to cause the graphite target in the first region of the chamber to generate the carbon plasma (refer to -4Ω*cm~109Ω*cm to avoid hydrogen dissociation and fall off of the hydrogen-free amorphous carbon protrusions. Poiesz teaches wherein the protrusions are coated in hydrogen-free amorphous carbon (refer to coating 23)(fig.3)(refer also to [0081]), wherein the hydrogen-free amorphous carbon protrusions have a resistivity ranging from 10-4Ω*cm~109Ω*cm (implicit) to avoid hydrogen dissociation and fall off of the hydrogen-free amorphous carbon coating (implicit). However Poiesz does not teach wherein the substrate material is the dielectric layer of the electrostatic chuck, wherein the protrusions are hydrogen-free amorphous carbon protrusions. Parkhe teaches wherein the protrusions are amorphous carbon (refer to [0052]), however Parkhe does not teach wherein the substrate material is the dielectric layer of the electrostatic chuck. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boyd, Miller, Poiesz, or Parkhe to arrive at the claimed invention. Furthermore, there is no obvious reason to combine the above references. Claims 8, 9, 12, 21, and 22 are allowed based on their dependency on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839